              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:17-cv-00261-MR

UNITED STATES OF AMERICA and     )
the STATE OF NORTH CAROLINA,     )
ex rel. AMANDA SHARPE, and       )
AMANDA SHARPE, individually,     )
                                 )
                   Plaintiffs,   )
                                 )
          vs.                    )                   ORDER
                                 )
ALLERGY PARTNERS, P.A. and       )
DAVID A. BROWN, M.D.,            )
                                 )
                   Defendants.   )
________________________________ )

     THIS MATTER is before the Court on the United States’ and State of

North Carolina’s Notice of Consent to Stipulation of Dismissal [Doc. 58].

     The Relator Amanda Sharpe has filed stipulations of dismissal with

prejudice as to Relator Sharpe and without prejudice as to the United States

and the State of North Carolina in this action. [Docs. 56, 57]. Based on

those filings, the United States and the State of North Carolina have now

filed a Notice of Consent to Dismissal without prejudice as to the United

States and State of North Carolina, pursuant to the False Claims Act, U.S.C.

§ 3730(b)(1). [Doc. 58]. Upon review of the parties’ filings, and in light of

the consent by the United States and the State of North Carolina, the Court

hereby enters the following Order.




        Case 1:17-cv-00261-MR Document 59 Filed 06/15/21 Page 1 of 2
     IT IS, THEREFORE, ORDERED that this action is hereby DISMISSED

WITH PREJUDICE to the Relator Amanda Sharpe and WITHOUT

PREJUDICE as to the United States and the State of North Carolina.

     The Clerk of Court is respectfully directed to close this civil action.

     IT IS SO ORDERED.
                           Signed: June 15, 2021




                                           2



       Case 1:17-cv-00261-MR Document 59 Filed 06/15/21 Page 2 of 2
